—Judgments, Supreme Court, New York County (Arlene Silverman, J., on *206CPL 190.50 motion; John Bradley, J., on CPL 30.30 motion; William Wetzel, J., at first trial; Martin Rettinger, J., at second trial), rendered May 29, 1996 and November 14, 1996, convicting defendant, after the first of two separate jury trials, of criminal possession of a controlled substance in the seventh degree, and sentencing him to time served and 3 years probation and also convicting him, after the second trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s motion to dismiss the indictment on the ground that he was deprived of his right to testify before the Grand Jury was properly denied. The record establishes that the People afforded defendant a reasonable opportunity to testify but that his counsel unjustifiably refused to even discuss scheduling arrangements (see, People v Cates, 238 AD2d 140, lv denied 89 NY2d 1090; People v Patterson, 189 AD2d 733, lv denied 81 NY2d 975).
Defendant’s speedy trial motion was properly denied. The record supports the court’s findings that certain time periods were excludable, such as during the unavailability of a police witness due to medical reasons. Concur — Sullivan, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.